DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's claim amendment filed 03/10/2022 have been entered. Accordingly, the rejection of claims 1 and 7-16 under 35 U.S.C. 112(b) are withdrawn.

Applicant's argument regarding the rejection over Kendig (US2005/0159549) in view of Boutrid (EP2878440) with evidentiary reference DOW (engage polyolefin elastomers product selection guide) have been fully considered but they are not persuasive. Applicant argues that nothing in Boutrid or Kendig would direct a person of ordinary skill in the art to select a polyolefin elastomer with the three requirements of the elastomer of claim 1. In particular applicant argues that Boutrid does not teach the critical parameters i.e., crystallinity, density, and melt index of the elastomer. Moreover, applicant argues that as Kendig already discloses the use of a polyolefin elastomer in the sealant layer selection of the polyolefin elastomers of Boutrid, which does not provide motivation for selection of specific polyolefin elastomers meeting the claimed limitations, can only be motivated via hindsight in making the combination.


	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Boutrid provides a motivation in selecting polyolefin elastomers in order to provide a sealant layer with thermal activation property (0009). While Boutrid does not provide express motivation to select a specific polyolefin elastomer which is disclosed, it is noted that there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). Given Boutrid motivates selection of polyolefin elastomers including those which meet the limitations of the claimed polyolefin elastomers, a prima facie case of obviousness has been established.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781